



Allegion plc
Incentive Stock Plan of 2013


Global Performance Stock Unit Award Agreement
For the 20XX - 20XX Performance Period
Dated as of [Grant Date] ("Grant Date")


Allegion plc (the “Company”) hereby grants to [insert name] (“Participant”) a
performance stock unit award (the “PSUs”) pursuant to and subject to the terms
and conditions set forth in the Company’s Incentive Stock Plan of 2013 (the
“Plan”), including the terms and conditions for Performance-Based Awards as set
forth in Section 8(b) of the Plan. Unless otherwise defined herein, the terms
defined in the Plan shall have the same meanings in this Performance Stock Unit
Award Agreement (“the Award Agreement”).
Each PSU that vests pursuant to the terms of this Award Agreement shall provide
Participant with the right to receive one ordinary share of the Company (the
“Share”) on the issuance date described in Section 6 below. The number of Shares
subject to the PSUs, the performance and service vesting conditions applicable
to such Shares, the date on which vested Shares shall become issuable and any
further terms and conditions governing the PSUs shall be as set forth in this
Award Agreement, including any country-specific terms set forth in the attached
Appendix B for Participant’s country.
1.
Number of Shares.



The number of Shares subject to the PSUs at target performance level is [insert
number of Shares subject to PSUs at target]. The maximum number of Shares
subject to the PSUs is [insert maximum number of Shares subject to PSUs] Shares,
provided, however, that the actual number of Shares that become issuable
pursuant to the PSUs shall be determined in accordance with the fulfillment of
certain performance conditions set forth in the attached Appendix A and the
additional vesting requirements set forth in Section 5 below.
2.
Performance Period.



The performance period applicable to the PSUs is [insert performance period]
(the “Performance Period”).
3.
Vesting.



Participant’s right to receive Shares subject to the PSUs shall vest in
accordance with the performance conditions set forth in the attached Appendix A
and subject to the additional vesting requirements set forth in Section 5 below.
4.
Dividend Equivalents.



Participant shall be entitled to receive an amount equal to any cash dividend
paid by the Company upon one Share for each PSU held by Participant when such
dividend is paid (“Dividend Equivalent”), provided that (i) Participant shall
have no right to receive the Dividend Equivalents unless and until the
associated PSUs vest, (ii) Dividend Equivalents shall not accrue interest and
(iii) Dividend Equivalents shall be paid in cash at the time that the associated
PSUs vest.







--------------------------------------------------------------------------------







5.
Termination of Employment.



(a)Group Termination; Job Elimination / Change / Relocation


If Participant’s employment terminates involuntarily by reason of (i) a group
termination (including, but not limited to, terminations resulting from sale of
a business or division, outsourcing of an entire function, reduction in
workforce or closing of a facility) (a “Group Termination Event”) or (ii) job
elimination, substantial change in the nature of Participant’s position or job
relocation, a pro-rated number of Shares, based on the fulfillment of the
performance vesting conditions as measured at the end of the Performance Period
and determined by the Committee in Section 6 below and the number of days during
the Performance Period that Participant was actively employed by the Company or
an Affiliate, shall vest. All other PSUs and associated Dividend Equivalents
shall be forfeited and Participant shall have no right to or interest in such
PSUs, the underlying Shares or any associated Dividend Equivalents.
(b)Termination Due to Death or
(c)

If Participant’s employment terminates by reason of death or disability, a
pro-rated number of Shares, based on the fulfillment of the performance vesting
conditions at target level performance and the number of days during the
Performance Period that Participant was actively employed by the Company or an
Affiliate, shall vest. All other PSUs and associated Dividend Equivalents shall
be forfeited and Participant shall have no right to or interest in such PSUs,
the underlying Shares or any associated Dividend Equivalents.
(c)Termination Due to Retirement


If Participant’s employment terminates after attainment of age 55 with at least
5 years of service (“Retirement”), and unless Participant’s employment
terminates for cause, as defined in Section 5(d) below, a pro-rated number of
Shares, based on the fulfillment of the performance vesting conditions as
measured at the end of the Performance Period and determined by the Committee in
Section 6 below and the number of days during the Performance Period that
Participant was actively employed by the Company or an Affiliate, shall vest.
All other PSUs and associated Dividend Equivalents shall be forfeited and
Participant shall have no right to or interest in such PSUs, the underlying
Shares or any associated Dividend Equivalents.
(d)Termination Due to Any Other Reason


If Participant’s employment terminates (i) for any reason or in any
circumstances other than those specified in Sections 5 (a), (b) and (c) above or
(ii) for cause in the circumstances specified in Section 5(c) above, all PSUs
and any associated Dividend Equivalents shall be forfeited as of the date of
termination of active employment and Participant shall have no right to or
interest in such PSUs, the underlying Shares or any associated Dividend
Equivalents. For purposes of this Section 5(d), “cause” shall mean (x) any
action by Participant involving willful malfeasance or willful gross misconduct
having a demonstrable adverse effect on the Company or an Affiliate; (y)
Participant being convicted of a felony under the laws of the United States or
any state or district (or the equivalent in any foreign jurisdiction); or (z)
any material violation of the Company’s code of conduct, as in effect from time
to time.
6.
Settlement.



On a date as soon as practicable following the end of the Performance Period,
the Committee shall certify the extent to which the performance vesting
conditions set forth in Appendix A have been met (the “Certification Date”). As
soon as practicable thereafter, the Company shall cause to be issued to
Participant Shares with respect to any PSUs that became vested on the
Certification Date, provided that Participant was







--------------------------------------------------------------------------------







employed by the Company or an Affiliate on the Certification Date (unless
otherwise provided in Sections 5(a), (b) or (c) above). Notwithstanding the
foregoing, the Committee has the sole discretion to make downward adjustments to
the award amount determined pursuant to Appendix A, including an adjustment such
that no Shares are issued to Participant, regardless of the fulfillment of the
performance vesting conditions set forth in Appendix A. Notwithstanding the
foregoing, if the Participant’s employment terminates in the circumstances set
forth in Section 5(b) above, then on or as soon as practicable after such
termination of employment, the Company shall cause to be issued to Participant
Shares with respect to any PSUs that became vested pursuant to such section.
Shares issued pursuant to this Section 6 shall be fully paid and non-assessable.
Participant will not have any of the rights or privileges of a shareholder of
the Company in respect of any Shares subject to the PSUs unless and until such
Shares have been issued to Participant.
7.
Change in Control.



In the event of a Change in Control, the treatment of the PSUs will be governed
by the terms of the Plan.
8.
Responsibility for Taxes.



Participant acknowledges that, regardless of any action taken by the Company or,
if different, Participant’s employer (the “Employer”), the ultimate liability
for all income tax, social insurance, payroll tax, fringe benefits tax, payment
on account or other tax-related items related to Participant’s participation in
the Plan and legally applicable to Participant (“Tax-Related Items”) is and
remains Participant’s responsibility and may exceed the amount actually withheld
by the Company or the Employer. Participant further acknowledges that the
Company and the Employer (i) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
PSUs; and (ii) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the PSUs to reduce or eliminate
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if Participant is subject to Tax-Related Items in more than one
jurisdiction, Participant acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
To satisfy any withholding obligations of the Company and/or the Employer with
respect to Tax-Related Items, the Company will withhold Shares otherwise
issuable upon settlement of the PSUs. Alternatively, or in addition, in
connection with any applicable taxable or tax withholding event, Participant
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:
(a)
withholding from Participant’s wages or other cash compensation paid to
Participant by the Company or the Employer,

(b)
withholding from proceeds of the sale of Shares acquired upon settlement of the
PSUs either through a voluntary sale or through a mandatory sale arranged by the
Company (on Participant’s behalf pursuant to this authorization without further
consent) and/or

(c)
requiring Participant to tender a cash payment to the Company or an Affiliate in
the amount of the Tax-Related Items;

provided, however, that if Participant is a Section 16 officer of the Company
under the Act, the withholding methods described in this Section 8(a), (b) and
(c) will only be used if the Committee (as constituted to satisfy







--------------------------------------------------------------------------------







Rule 16b-3 of the Act) determines, in advance of the applicable withholding
event, that one such withholding method will be used in lieu of withholding
Shares.
The Company may withhold for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case Participant may receive a refund of any
over-withheld amount in cash and will have no entitlement to the equivalent
amount in Shares. If the obligation for Tax-Related Items is satisfied by
withholding Shares, for tax purposes, Participant is deemed to have been issued
the full number of Shares subject to the vested portion of the PSUs,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items. The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares, if Participant fails to comply
with his or her obligations in connection with the Tax-Related Items.
9.
Nature of Grant.



In accepting the PSUs, Participant acknowledges, understands and agrees that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be amended, altered or discontinued by the Company at any
time, to the extent permitted by the Plan;


(b)the grant of the PSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of performance stock units,
or benefits in lieu of performance stock units, even if performance stock units
have been granted in the past;


(c)all decisions with respect to future performance stock unit grants, if any,
will be at the sole discretion of the Company;


(d)Participant is voluntarily participating in the Plan;


(e)the PSUs and the Shares subject to the PSUs, and the income and value of
same, are not intended to replace any pension rights or compensation;


(f)the PSUs and the Shares subject to the PSUs, and the income and value of
same, are not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;


(g)unless otherwise agreed with the Company, the PSUs and the Shares subject to
the PSUs, and the income and value of same, are not granted as consideration
for, or in connection with, services Participant may provide as a director of an
Affiliate;


(h)the PSU grant and Participant’s participation in the Plan will not create a
right to employment or be interpreted as forming or amending an employment or
service contract with the Company, the Employer or any Affiliate and will not
interfere with the ability of the Company, the Employer or any Affiliate, as
applicable, to terminate Participant's employment or service relationship (if
any);


(i)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;









--------------------------------------------------------------------------------







(j)no claim or entitlement to compensation or damages shall arise from
forfeiture of the PSUs resulting from Participant ceasing to provide employment
or other services to the Company or the Employer (for any reason whatsoever,
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of Participant's
employment agreement, if any) or from cancellation of the PSUs or recoupment of
any financial gain resulting from the PSUs as described in Section 16 below;


(k)for purposes of the PSUs, Participant’s employment or other service
relationship will be considered terminated as of the date Participant is no
longer actively providing services to the Company or one of its Affiliates
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is employed or the terms of Participant's employment agreement, if any), and,
unless otherwise expressly provided in this Award Agreement or determined by the
Company, Participant’s right to vest in the PSUs under the Plan, if any, will
terminate as of such date, or will be measured with reference to such date in
the case of a Group Termination Event (or other termination described in Section
5(a) above), Retirement or termination due to death or disability, and will not
be extended by any notice period (e.g., Participant’s period of active service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where
Participant is employed or the terms of Participant's employment agreement, if
any); the Committee shall have the exclusive discretion to determine when
Participant is no longer actively providing services for purposes of the PSUs
(including whether Participant may still be considered to be providing services
while on a leave of absence);


(l)unless otherwise provided in the Plan or by the Company, in its discretion,
the PSUs and the benefits evidenced by this Award Agreement do not create any
entitlement to have the PSUs or any such benefits transferred to, or assumed by
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and    


(m)neither the Company, nor the Employer nor any Affiliate will be liable for
any foreign exchange rate fluctuation between Participant’s local currency and
the United States Dollar that may affect the value of the PSUs or of any amounts
due to Participant pursuant to the settlement of the PSUs or the subsequent sale
of any Shares acquired upon settlement.


10.
No Advice Regarding Grant.



The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Participant’s participation in the
Plan or his or her acquisition or sale of the underlying Shares. Participant
should consult with his or her own personal tax, legal and financial advisors
regarding Participant’s participation in the Plan before taking any action
related to the Plan.
11.
Data Privacy.



(a)Data Collection and Usage. The Company and the Employer may collect, process
and use certain personal information about Participant, including, but not
limited to, Participant’s name, home address and telephone number, email
address, date of birth, social insurance number, passport or other
identification number, salary, nationality, job title, any shares or
directorships held in the Company, details of all PSUs granted under the Plan or
any other entitlement to shares awarded, canceled, exercised, vested, unvested
or outstanding in Participant’s favor (“Data”), for the purposes of
implementing, administering and managing the Plan. The Company, with its
registered address at Block D, Iveagh Court, Harcourt Road, Dublin 2, Ireland,
acts as the data controller in respect of such Data.







--------------------------------------------------------------------------------







For Participants in the European Union / European Economic Area, the legal basis
for the processing of Data is that it is necessary for the performance of the
Company's contractual obligation to deliver Shares (if the conditions of the
Plan and the Award Agreement are satisfied) and, generally, to manage and
administer Participant's participation in the Plan.
For Participants outside of the European Union / European Economic Area, the
legal basis for the processing of Data is Participant’s consent.
(b)Stock Plan Administration Service Providers. The Company transfers Data to
UBS, Broadridge Output Solutions, Inc., Cognizant Worldwide Limited, DG3, HCL
Technologies Limited, Iron Mountain, Solium Capital, Taylor Communications,
which assists the Company with the implementation, administration and management
of the Plan. In the future, the Company may select a different service provider
and share Data with such other provider serving in a similar manner. Participant
may be asked to acknowledge or (where applicable) agree to separate terms and
data processing practices with the service provider, with such agreement (where
applicable) being a condition to the ability to participate in the Plan.


(c)International Data Transfers. The Company and its service providers are based
in the United States. Participant’s country or jurisdiction may have different
data privacy laws and protections than the United States. For example, the
European Commission has issued a limited adequacy finding with respect to the
United States that applies only to the extent a company registers for the
EU-U.S. Privacy Shield program.


For Participants in the European Union / European Economic Area, the legal basis
for the transfer of Data is that it is necessary for the performance of the
Company's contractual obligation to deliver Shares (if the conditions of the
Plan and the Award Agreement are satisfied) and, generally, to manage and
administer Participant's participation in the Plan.
For Participants outside of the European Union / European Economic Area, the
legal basis for the transfer of Data is Participant’s consent.
(d)Data Retention. The Company will hold and use Data only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan, or as required to comply with legal or regulatory obligations, including
under tax, exchange control, labor and securities laws.


(e)Data Subject Rights. Participant may have a number of rights under the data
privacy laws in his or her jurisdiction. Depending on where Participant is
based, such rights may include the right to (i) request access or copies of Data
the Company processes, (ii) rectification of incorrect Data, (iii) deletion of
Data, (iv) restrictions on processing of Data, (v) portability of Data, (vi)
lodge complaints with competent authorities in Participant’s jurisdiction,
and/or (vii) receive a list with the names and addresses of any potential
recipients of Data. To receive clarification regarding these rights or to
exercise these rights, Participant understands that he or she can contact
Dataprivacy@Allegion.com.


(f)Declaration of Consent (for Participants outside of the European Union /
European Economic Area Only). By accepting this award of PSUs and indicating
consent via the Company’s online acceptance procedure, Participant is declaring
that he or she agrees with the data processing practices described herein and
consents to the collection, processing and use of Data by the Company and the
transfer of Data to the recipients mentioned herein, including recipients
located in countries which may not have a similar level of protection from the
perspective of the data protection laws in Participant’s country.







--------------------------------------------------------------------------------







Participation in the Plan is voluntary and Participant is providing the consents
described herein on a purely voluntary basis. If Participant does not consent,
or if Participant later seeks to revoke his or her consent, Participant’s salary
from or employment and career with the Employer will not be affected; the only
consequence of refusing or withdrawing consent is that the Company would not be
able to grant PSUs under the Plan to Participant or administer or maintain
Participant’s participation in the Plan.
12.
Electronic Delivery and Participation.



The Company may, in its sole discretion, decide to deliver any documents related
to participation in the Plan by electronic means or to request Participant’s
consent to participate in the Plan by electronic means. Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
13.
Insider Trading/Market Abuse Laws.



Participant may be subject to insider trading restrictions and/or market abuse
laws in applicable jurisdictions including, but not limited to, the United
States and Participant’s country of residence, which may affect Participant’s
ability to accept, acquire, sell or otherwise dispose of Shares or rights to
Shares (e.g., PSUs) or rights linked to the value of Shares under the Plan
during such times as Participant is considered to have “inside information”
regarding the Company (as defined by the laws in Participant’s country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under the Company’s insider trading
policy.
14.
Country-Specific Terms and Conditions.



Notwithstanding any provisions in this Award Agreement, the PSUs and the Shares
subject to the PSUs shall be subject to any special terms and conditions for
Participant’s country set forth in the attached Appendix B. Moreover, if
Participant relocates to one of the countries included in Appendix B, the
special terms and conditions for such country will apply to Participant to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable for legal or administrative reasons. Appendix B
constitutes part of this Award Agreement.
15.
Imposition of Other Requirements.



This grant is subject to, and limited by, all applicable laws and regulations
and to such approvals by any governmental agencies or national securities
exchanges as may be required. Participant agrees that the Company shall have
unilateral authority to amend the Plan and this Award Agreement without
Participant’s consent to the extent necessary to comply with securities or other
laws applicable to the issuance of Shares. The Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on the
PSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.
16.
Recoupment Provision.



In the event that Participant commits fraud or engages in intentional misconduct
that results in a need for the Company to restate its financial statements, then
the Committee may direct the Company to (i) cancel any outstanding portion of
the PSUs and (ii) recover all or a portion of the financial gain realized by
Participant







--------------------------------------------------------------------------------







through the PSUs. Further, Participant agrees that the PSUs and any financial
gain realized by Participant through the PSUs shall be subject to forfeiture
and/or repayment to the Company to the extent required to comply with any
applicable laws or the rules and regulations of the securities exchange or
inter-dealer quotation system on which the Shares are listed or quoted,
including, without limitation, pursuant to Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010. 
17.
Choice of Law and Venue.



The PSU grant and the provisions of this Award Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware without
regard to such state’s conflict of laws or provisions, as provided in the Plan.
For purposes of litigating any dispute that arises under this grant or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Delaware and agree that such litigation shall be conducted in the
courts of New Castle County, Delaware, or the federal courts for the United
States for the District of Delaware, where this grant is made and/or to be
performed.
18.
Severability.



The provisions of this Award Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
19.
Language.

Participant acknowledges and represents that he or she is proficient in the
English language or has consulted with an advisor who is sufficiently proficient
in English, as to allow Participant to understand the terms of this Award
Agreement and any other documents related to the Plan. If Participant has
received this Award Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
20.
Waiver.



Participant acknowledges that a waiver by the Company of breach of any provision
of this Award Agreement shall not operate or be construed as a waiver of any
other provision of this Award Agreement, or of any subsequent breach by
Participant or any other participant in the Plan.
21.
Acknowledgement of Availability of Plan Prospectus.



Participant acknowledges that he or she has been provided with access to a copy
of the Plan prospectus and Plan document, links to both of which are available
below:
[EMBED LINK TO PLAN PROSPECTUS] [EMBED LINK TO PLAN DOCUMENT]
Paper copies of the Plan prospectus and Plan document are also available upon
request from the Company’s stock administration department, at the contact
information provided on the cover page of the Plan prospectus.
22.
Acknowledgement & Acceptance within 120 Days.










--------------------------------------------------------------------------------







This grant is subject to acceptance, within 120 days of the Grant Date, by
electronic acceptance through the website of UBS, the Company’s stock plan
administrator. Failure to accept the PSUs within 120 days of the Grant Date may
result in cancellation of the PSUs.
Signed for and on behalf of the Company:




__________________________________    
David D. Petratis
Chairman and Chief Executive Officer
Allegion plc




This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933







--------------------------------------------------------------------------------







Appendix A
to


Allegion plc
Incentive Stock Plan of 2013


Global Performance Stock Unit Award Agreement
For the 20XX - 20XX Performance Period


Performance Conditions
50% of PSU Achievement
Based on Earnings Per Share (“EPS”) growth versus pre-established threshold,
target and maximum goals
The number of Shares subject to the PSUs that are eligible to vest based upon
the attainment level of the EPS performance goal during the Performance Period
shall be equal to the product of (a) 50%, multiplied by (b) the number of Shares
subject to the PSUs at the target performance level set forth in Section 1 of
the Agreement, multiplied by (c) the applicable Payout Level set forth below.
Performance Level
EPS Performance
Payout Level
Below Threshold
< $x.xx / share
0% (no payout)
Threshold
$x.xx / share
50%
Target
$x.xx / share
100%
Maximum
≥ $x.xx / share
200%



▪
Performance attainment at levels among the Threshold, Target and Maximum goals
will be subject to interpolation.



▪
EPS is calculated based on the Company’s diluted earnings per share from
continuing operations as determined in accordance with U.S. generally accepted
accounting principles (“GAAP”), adjusted to remove the effect of (i) charges for
unusual or infrequently occurring items as determined under GAAP, and (ii) the
following items:



▪
Costs associated with acquisitions or divestitures of a business or assets,
without regard to whether the transaction is consummated, including: (a) any
gains or losses from the transaction, including any liability or assets
associated with the acquisition or divestiture, (b) professional fees, taxes and
expenses related to the transaction and the integration of such transaction, and
(c) any one-time costs related to purchase accounting recorded only within the
first year.

▪
Costs arising from business restructurings, including facility closures,
severance, professional fees, work stoppage or business interruption costs.

▪
Gains or losses resulting from the Company's refinancing of its debt obligations
including professional fees associated with the issuance of indebtedness or the
amendment, waiver or restructuring of the principal and terms of existing
indebtedness.

▪
Gains or losses resulting from legal and tax matters such as litigation, audits,
similar tax inquiries or voluntary disclosure projects that were initiated prior
to the Company's spin-off from Ingersoll Rand, including costs arising from the
settlement of litigation or tax claims.








--------------------------------------------------------------------------------







▪
Significant gains or losses on the sale of assets

▪
The Company's recognition of impairment charges in accordance with GAAP for its
goodwill, indefinite-lived intangible assets and investments.

▪
The impact of any change in applicable accounting principles, tax laws or other
laws or provisions affecting reported results

▪
Foreign currency loss associated with a devaluation.

▪
Separation related costs resulting from the Company's spin-off from Ingersoll
Rand.

▪
The Company's recognition of asset impairment charges in accordance with GAAP
triggered by the Company's spin-off from Ingersoll Rand.

50% of PSU Achievement
Based on Total Shareholder Return (“TSR”) versus S&P 400 Capital Goods Index
The number of Shares subject to the PSUs that are eligible to vest based upon
the attainment level of the TSR performance goal during the Performance Period
shall be equal to the product of (a) 50%, multiplied by (b) the number of Shares
subject to the PSUs at the target performance level set forth in Section 1 of
the Agreement, multiplied by (c) the applicable Payout Level set forth below.
Performance Level
EPS Performance
Payout Level
Below Threshold
< 25th percentile
0% (no payout)
Threshold
25th percentile
50%
Target
50th percentile
100%
Maximum
≥ 75th percentile
200%



▪
For purposes of measuring TSR over the Performance Period, a point-to-point
measurement is used. TSR is defined as the total return dollars (stock price
appreciation plus dividends) at the end of the Performance Period compared to
the stock price at the beginning of the Performance Period.

▪
TSR will be compared against TSR of the companies in the S&P 400 Capital Goods
Index to determine relative performance during the Performance Period.

▪
To account for stock price volatility, the average of the closing price over the
30 trading days ending on the first day of the Performance Period and the 30
trading days ending on the last day of the Performance Period will be used as
the applicable stock price for purposes of the calculation of TSR.

▪
If TSR in the final year of the Performance Period is not positive (i.e.,
greater than 0%), payout cannot exceed the Payout Level for Target for the TSR
portion of the award.

▪
Performance attainment at levels among the Threshold, Target and Maximum goals
will be subject to interpolation.








--------------------------------------------------------------------------------







Appendix B
to
Allegion plc
Incentive Stock Plan of 2013


Global Performance Stock Unit Award Agreement
For the 20XX - 20XX Performance Period


Country-Specific Terms and Conditions


This Appendix B includes special terms and conditions applicable to Participant
if Participant is in one of the countries listed below. These terms and
conditions supplement or replace (as indicated) the terms and conditions set
forth in the Award Agreement. If Participant is a citizen or resident of a
country other than the one in which he or she is currently working, or if
Participant transfers employment or residency to another country after the PSUs
are granted, the Company, in its discretion, will determine the extent to which
the terms and conditions set forth in this Appendix B will apply to the
Participant.
This Appendix B also includes information relating to exchange control, foreign
asset / account reporting requirements and other issues of which Participant
should be aware with respect to his or her participation in the Plan. The
information is based on the exchange control, securities and other laws in
effect in the respective countries as of January 2019. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
Participant not rely on the information herein as the only source of information
relating to the consequences of participation in the Plan because the
information may be out of date at the time the PSUs vest or the Shares acquired
under the Plan are sold.
In addition, the information is general in nature and may not apply to
Participant’s particular situation. The Company is not in a position to assure
Participant of any particular result. Accordingly, Participant should seek
appropriate professional advice as to how the relevant laws in his or her
country may apply to his or her situation. Finally, if Participant is a citizen
or resident of a country other than the one in which he or she is currently
working, or if Participant transfers employment or residency to another country
after the PSUs are granted, the information contained herein may not be
applicable to Participant.











--------------------------------------------------------------------------------







Australia
Offer Document.
The Company is pleased to provide Participant with this offer to participate in
the Plan. This offer sets out information regarding the grant of PSUs to
Australian-resident employees and directors of the Company and its Affiliates.
This offer is provided by the Company to ensure compliance of the Plan with the
Australian Securities and Investments Commission’s (“ASIC”) Class Order 14/1000
and relevant provisions of the Corporations Act 2001.
In addition to the information set out in the Award Agreement, Participant is
also being provided with copies of the following documents:
1)
the Plan;

2)
U.S. prospectus for the Plan; and

3)
Employee Information Supplement for Australia

(collectively, the “Additional Documents”).
The Additional Documents provide further information to help Participant make an
informed investment decision about participating in the Plan. Neither the Plan
nor the U.S. prospectus for the Plan is a prospectus for the purposes of the
Corporations Act 2001, and they have not been modified for Australia.
Participant should not rely upon any oral statements made in relation to this
offer. Participant should rely only upon the statements contained in the Award
Agreement and the Additional Documents when considering participation in the
Plan.
Securities Law Information.
Investment in Shares involves a degree of risk. Participants who elect to
participate in the Plan should monitor their participation and consider all risk
factors relevant to the acquisition of Shares under the Plan as set out in the
Award Agreement and the Additional Documents.
The information contained in this offer is general information only. It is not
advice or information that takes into account Participant’s objectives,
financial situation and needs.
Participants should consider obtaining their own financial product advice from
an independent person who is licensed by ASIC to give such advice.
Additional Risk Factors for Australian Residents.
Participants should have regard to risk factors relevant to investment in
securities generally and, in particular, to the holding of Shares. For example,
the price at which the Company’s ordinary shares are quoted on the New York
Stock Exchange may increase or decrease due to a number of factors. There is no
guarantee that the price of the ordinary shares will increase. Factors which may
affect the price of ordinary shares include fluctuations in the domestic and
international market for listed stocks, general economic conditions, including
interest rates, inflation rates, commodity and oil prices, changes to government
fiscal, monetary or regulatory policies, legislation or regulation, the nature
of the markets in which the Company operates and general operational and







--------------------------------------------------------------------------------







business risks.
In addition, Participants should be aware that the Australian dollar value of
any Shares acquired under the Plan will be affected by the U.S.
dollar/Australian dollar exchange rate. Participation in the Plan involves
certain risks related to fluctuations in this rate of exchange.
Ordinary Shares.
Ordinary shares of an Irish public limited company are analogous to ordinary
shares of an Australian corporation. Each holder of the ordinary shares is
entitled to one vote for every share held.
Under Irish law, dividends and distributions may only be made from
“distributable reserves.” Distributable reserves, broadly, means the accumulated
realized profits of the Company less accumulated realized losses. In addition,
no distribution or dividend may be made unless the Company’s net assets are
equal to, or in excess of, the aggregate of its share capital which has been
paid up or which is payable in the future plus undistributable reserves and the
distribution does not reduce the Company’s net assets below such aggregate.
Undistributable reserves include the share premium account, the capital
redemption reserve fund, the Company’s net unrealized profits and any other
reserve which the company is prohibited from distributing.
The determination as to whether or not the Company has sufficient distributable
reserves to fund a dividend must be made by reference to the “relevant accounts”
of the Company. The “relevant accounts” will be either the last set of the
Company’s unconsolidated annual audited financial statements or unaudited
financial statements prepared in accordance with the Irish Companies Acts and
Generally Accepted Accounting Principles in Ireland, which give a “true and fair
view” of the Company’s unconsolidated financial position. The relevant accounts
must be filed in the Companies Registration Office (the official public registry
for companies in Ireland).
The mechanism as to who declares a dividend and when a dividend becomes payable
is governed by the Company’s articles of association. The articles of
association authorize the directors to declare dividends as appear justified
from the profits without the approval of the shareholders at a general meeting.
The Company’s board of directors may also recommend a dividend to be approved
and declared by the shareholders at a general meeting. Although the shareholders
may direct that the payment be made by distribution of assets, shares or cash,
no dividend issued may exceed the amount recommended by the directors.The
dividends declared by directors or shareholders may be paid in the form of
assets, shares or cash.
The Company’s ordinary shares are traded on the New York Stock Exchange in the
United States of America under the symbol “ALLE”.
Ascertaining the Market Price of Shares.
Participants may ascertain the current market price of the Shares as traded on
the New York Stock Exchange at http://www.nyse.com under the symbol “ALLE.” The
Australian dollar equivalent of that price can be obtained at:
http://www.rba.gov.au/statistics/frequency/exchange-rates.html.
This will not be a prediction of what the market price per Share will be when
the PSUs vest or settle or of the applicable exchange rate on the actual Vesting
Date or settlement date.
Tax Information.
The Plan is a plan to which Subdivision 83A-C of the Income Tax Assessment Act
1997 (Cth) applies (subject







--------------------------------------------------------------------------------







to the conditions in that Act).
For a description of the likely tax consequences of the PSUs, please refer to
the Employee Information Supplement for PSUs in Australia, a link to which is
available below:
[EMBED LINK TO EMPLOYEE INFORMATION SUPPLEMENT FOR PSUs IN AUSTRALIA]
China
Group Termination; Job Elimination / Change / Relocation. This provision
replaces Section 5(a) of the Award Agreement:
If Participant’s employment terminates involuntarily by reason of (i) a group
termination (including, but not limited to, terminations resulting from sale of
a business or division, outsourcing of an entire function, reduction in
workforce or closing of a facility) (a “Group Termination Event”) or (ii) job
elimination, substantial change in the nature of Participant’s position or job
relocation, a pro-rated number of Shares, based on the fulfillment of the
performance vesting conditions at target level of performance and the number of
days during the Performance Period that Participant was actively employed by the
Company or an Affiliate, shall vest. All other PSUs and associated Dividend
Equivalents shall be forfeited and Participant shall have no right to or
interest in such PSUs, the underlying Shares or any associated Dividend
Equivalents.
Termination Due to Retirement. This provision replaces Section 5(c) of the Award
Agreement:
If Participant’s employment terminates after attainment of age 55 with at least
5 years of service (“Retirement”), and unless Participant’s employment
terminates for cause, as defined in Section 5(d) below, a pro-rated number of
Shares, based on the fulfillment of the performance vesting conditions at target
level performance and the number of days during the Performance Period that
Participant was actively employed by the Company or an Affiliate, shall vest.
All other PSUs and associated Dividend Equivalents shall be forfeited and
Participant shall have no right to or interest in such PSUs, the underlying
Shares or any associated Dividend Equivalents.
Settlement. This provision supplements Section 6 of the Award Agreement:
If the Participant’s employment terminates in the circumstances set forth in
Sections 5(a) or 5(c) above, then on or as soon as practicable after such
termination of employment, the Company shall cause to be issued to Participant
Shares with respect to any PSUs that became vested pursuant to such section.
To facilitate compliance with any applicable laws or regulations in China,
Participant agrees and acknowledges that the Company (or a brokerage firm
instructed by the Company, if applicable) is entitled to (i) immediately sell
all Shares issued to Participant at settlement (on Participant’s behalf and at
Participant’s direction pursuant to this authorization), either at the time of
settlement or when Participant ceases employment with the Employer, the Company
or an Affiliate, or (ii) require that any Shares acquired under the Plan be held
with a Company-designated broker until such shares are sold. Without limitation
to the foregoing, if Participant’s employment terminates and Participant holds
or acquires any Shares at that time, Participant (or, in circumstances where
Participant’s employment terminates due to death, Participant’s estate or the
person(s) who acquired the right to the Shares under applicable law) will be
required to sell all Shares prior to the last trading day of the fifth month
following termination of employment. If the Shares have not been sold by such
date, the Company-designated broker will automatically sell all Shares on
Participant’s behalf on or as soon as practicable after the last trading day of
the fifth month following termination of employment and in no event later than
six months following termination of employment. Participant also agrees to sign
any agreements, forms and/or consents that may be reasonably requested by the
Company (or the Company’s designated brokerage firm) to







--------------------------------------------------------------------------------







effectuate the sale of the Shares and acknowledges that neither the Company nor
the designated brokerage firm is under any obligation to arrange for such sale
of the Shares at any particular price (it being understood that the sale will
occur at the then-current market price) and that broker’s fees or commissions
may be incurred in any such sale. In any event, when the Shares acquired under
the Plan are sold, the proceeds of the sale of the Shares, less any Tax-Related
Items and broker’s fees or commissions, will be remitted to Participant in
accordance with applicable exchange control laws and regulations.
Exchange Control Restrictions. Participant understands and agrees that, if he or
she is a national of the People’s Republic of China (the “PRC”) and subject to
exchange control restrictions in China, he or she will be required to
immediately repatriate the proceeds of the sale of Shares and any cash dividends
or Dividend Equivalents to China. Participant further understands that the
repatriation of such funds may need to be effected through a special exchange
control account established by the Company or an Affiliate and he or she hereby
consents and agrees that such funds may be transferred to such special account
prior to being delivered to Participant’s personal account. Participant also
understands that the Company will deliver any sale proceeds, cash dividends or
Dividend Equivalents to Participant as soon as practicable, but that there may
be delays in distributing the funds due to exchange control requirements in
China. Proceeds may be paid to Participant in U.S. dollars or local currency at
the Company’s discretion. If the proceeds are paid in U.S. dollars, Participant
will be required to set up a U.S. dollar bank account in China so that the
proceeds may be deposited into this account. If the proceeds are paid in local
currency, the Company is under no obligation to secure any particular currency
conversion rate and the Company may face delays in converting the proceeds to
local currency due to exchange control restrictions, and Participant agrees to
bear any currency fluctuation risk between the time the Shares are sold and the
time (i) the Tax-Related Items are converted to local currency and remitted to
the tax authorities and/or (ii) the net proceeds are converted to local currency
and distributed to Participant. Participant further agrees to comply with any
other requirements that may be imposed by the Company in the future in order to
facilitate compliance with exchange control requirements in China.
Exchange Control Information. PRC residents are required to report to the State
Administration of Foreign Exchange ("SAFE") details of their foreign financial
assets and liabilities, as well as details of any economic transactions
conducted with non-PRC residents, either directly or through financial
institutions. Under these rules, Participant may be subject to reporting
obligations for the PSUs and/or the Shares acquired under the Plan and any
Plan-related transactions.
Germany
Termination Due to Retirement. This provision replaces Section 5(c) of the Award
Agreement:
If Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), and unless
Participant’s employment terminates for cause, as defined in Section 5(d) below,
a pro-rated number of Shares, based on the fulfillment of the performance
vesting conditions as measured at the end of the Performance Period and
determined by the Committee in Section 6 below and the number of days during the
Performance Period that Participant was actively employed by the Company or an
Affiliate, shall vest. All other PSUs and associated Dividend Equivalents shall
be forfeited and Participant shall have no right to or interest in such PSUs,
the underlying Shares or any associated Dividend Equivalents.
Exchange Control Information. Participant must report any cross-border payments
in excess of €12,500 to the German Federal Bank (Bundesbank). The report must be
filed electronically by the 5th day of the month following the month in which
the payment occurred. The form of report (Allgemeine Meldeportal Statistik) can
be accessed via the Bundesbank’s website (www.bundesbank.de). Participant should
consult his or her personal legal advisor to ensure compliance with applicable
reporting obligations.







--------------------------------------------------------------------------------







Italy
Termination Due to Retirement. This provision replaces Section 5(c) of the Award
Agreement:
If Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), and unless
Participant’s employment terminates for cause, as defined in Section 5(d) below,
a pro-rated number of Shares, based on the fulfillment of the performance
vesting conditions as measured at the end of the Performance Period and
determined by the Committee in Section 6 below and the number of days during the
Performance Period that Participant was actively employed by the Company or an
Affiliate, shall vest. All other PSUs and associated Dividend Equivalents shall
be forfeited and Participant shall have no right to or interest in such PSUs,
the underlying Shares or any associated Dividend Equivalents.
Document Acknowledgment. By accepting the PSUs, Participant acknowledges that he
or she has received a copy of, and has reviewed the Plan and the Award
Agreement, including this Appendix B, in their entirety and fully understands
and accepts all provisions of the Plan and the Award Agreement, including this
Appendix B.
Participant further acknowledges that Participant has read and specifically and
expressly agrees to the following provisions of the Award Agreement: (i)
Responsibility for Taxes; (ii) Electronic Delivery and Participation; (iii)
Recoupment Provision; (iv) Choice of Law and Venue; and (v) the Performance
Conditions set forth in Appendix A.
Foreign Asset/Account Reporting Information. Italian residents who, at any time
during the fiscal year, hold investments abroad and/or foreign financial assets
(including Shares and cash) which may generate income taxable in Italy are
required to report such investments and assets on their annual tax returns
(UNICO Form, RW Schedule) or on a special form if no tax return is due. These
reporting obligations also apply to Italian residents who are the beneficial
owners of the investments abroad or foreign financial assets under Italian money
laundering provisions. Participant should consult his or her personal legal
advisor to ensure compliance with applicable reporting obligations.
Mexico
Labor Law Policy and Acknowledgment. Participant expressly recognizes that
Allegion plc, with registered offices at Earlsfort Centre, Earlsfort Terrace,
Dublin, Ireland, is solely responsible for the administration of the Plan and
that Participant’s participation in the Plan and acquisition of Shares do not
constitute an employment relationship between Participant and the Company since
Participant is participating in the Plan on a wholly commercial basis and
Participant’s sole Employer is Allegion de Mexico, S. de R.L. de C.V. or Schlage
de Mexico SA de CV (“Allegion-Mexico”). Based on the foregoing, Participant
expressly recognizes that the Plan and the benefits that Participant may derive
from his or her participation in the Plan do not establish any rights between
Participant and Allegion-Mexico, and do not form part of the employment
conditions and/or benefits provided by Allegion-Mexico and any modification of
the Plan or its termination shall not constitute a change or impairment of the
terms and conditions of Participant’s employment.
Participant further understands that his or her participation in the Plan is a
result of a unilateral and discretionary decision of the Company; therefore, the
Company reserves the absolute right to amend and/or discontinue Participant’s
participation at any time without any liability to Participant.
Finally, Participant hereby declares that he or she does not reserve any action
or right to bring any claim against the Company for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
Participant therefore grants a full and broad release to the Company, its
Affiliates, branches, representation offices, its shareholders, officers, agents
or legal representatives with respect to any claim that







--------------------------------------------------------------------------------







may arise.
Plan Document Acknowledgment. By accepting the PSUs, Participant acknowledges
that he or she has received a copy of the Plan, has reviewed the Plan and the
Award Agreement in their entirety and fully understands and accepts all
provisions of the Plan and the Award Agreement. In addition, by accepting the
PSUs, Participant further acknowledges that he or she has read and specifically
and expressly approves the terms and conditions in Section 9 of the Award
Agreement (“Nature of the Grant.”), in which the following is clearly described
and established: (i) participation in the Plan does not constitute an acquired
right; (ii) the Plan and participation in the Plan is offered by the Company on
a wholly discretionary basis; (iii) participation in the Plan is voluntary; and
(iv) neither the Company, the Employer nor any Affiliate is responsible for any
decrease in the value of the Shares underlying the PSUs.
Política de la Ley Laboral y Reconocimiento. El Participante reconoce
expresamente que Allegion plc, con oficinas registradas ubicadas a Earlsfort
Centre, Earlsfort Terrace, Dublin, Ireland, es el único responsable de la
administración del Plan y que participación del Participante en el mismo y
la adquisición de Acciones no constituye de ninguna manera una relación laboral
entre el Participante y la Compañía, debido a que la participación de esa
persona en el Plan deriva únicamente de una relación comercial y el único Patrón
del participante es Allegion de Mexico, S. de R.L. de C.V. o Schlage de Mexico
SA de CV (“Allegion-México”). Derivado de lo anterior, el Participante
reconoce expresamente que el Plan y los beneficios que pudieran derivar para el
Participante por su participación en el mismo, no establecen ningún derecho
entre el Participante y Allegion-México, y no forman parte de las condiciones
laborales y/o prestaciones otorgadas por Allegion-México, y cualquier
modificación al Plan o la terminación del mismo de ninguna manera podrá ser
interpretada como una modificación o desmejora de los términos y condiciones de
trabajo del Participante.
Asimismo, el Participante reconoce que su participación en el Plan es resultado
de la decisión unilateral y discrecional de la Compañía, por lo tanto, la
Compañía se reserva el derecho absoluto para modificar y/o discontinuar la
participación del Participante en cualquier momento, sin ninguna responsabilidad
hacia el Participante.
Finalmente el Participante manifiesta que no se reserva ninguna acción o derecho
que ejercitar en contra dela Compañía, por cualquier compensación o daños o
perjuicios en relación con cualquier disposición del Plan o de los beneficios
derivados del mismo, y en consecuencia exime amplia y completamente a la
Compañía, sus Afiliadas, sucursales, oficinas de representación, sus
accionistas, administradores, agentes y representantes legales con respecto a
cualquier reclamo que pudiera surgir.
Reconocimiento de Documentos del Plan: Al aceptar las Unidades de Acciones por
Desempeño (PSU), el Participante reconoce que ha recibido copias del Plan, que
ha revisado el Plan y el Acuerdo de Concesión en su totalidad y entiende y
acepta los términos del Plan y del Acuerdo de Concesión. Adicionalmente, al
aceptar los PSU, el Participante reconoce que ha leído y específica y
expresamente aprueba los términos y condiciones del Sección 9 del Acuerdo de
Concesión (denominado "Naturaleza de la Concesión"), donde claramente se
establece que (i) la participación en el Plan no constituye un derecho
adquirido, (ii) el Plan y la participación en el Plan es ofrecido por la
Compañía en forma totalmente discresional; (iii) la participación en el Plan es
voluntaria; y (iv) ni la Compañía ni el Patrón ni su Afiliada es responsable por
el decremento en el valor de las acciones de los PSU.
United Kingdom (the “U.K.”)
Termination Due to Retirement. This provision replaces Section 5(c) of the Award
Agreement:
If Participant’s employment terminates due to retirement under the retirement
provisions of local law in







--------------------------------------------------------------------------------







Participant’s country (“Retirement”), and unless Participant’s employment
terminates for cause, as defined in Section 5(d) below, a pro-rated number of
Shares, based on the fulfillment of the performance vesting conditions as
measured at the end of the Performance Period and determined by the Committee in
Section 6 below and the number of days during the Performance Period that
Participant was actively employed by the Company or an Affiliate, shall vest.
All other PSUs and associated Dividend Equivalents shall be forfeited and
Participant shall have no right to or interest in such PSUs, the underlying
Shares or any associated Dividend Equivalents.
Responsibility for Taxes. This provision supplements Section 6 of the Award
Agreement:
Without limitation to Section 6 of the Award Agreement, Participant agrees that
Participant is liable for all Tax-Related Items and hereby covenants to pay all
such Tax-Related Items, as and when requested by the Company or the Employer or
by Her Majesty's Revenue and Customs (“HMRC”) (or any other tax authority or any
other relevant authority). Participant also agrees to indemnify and keep
indemnified the Company and the Employer against any Tax-Related Items that they
are required to pay or withhold or have paid or will pay to HMRC (or any other
tax authority or any other relevant authority) on Participant’s behalf.
Notwithstanding the foregoing, if Participant is an executive officer or
director (as within the meaning of Section 13(k) of the Act), the terms of the
immediately foregoing provision will not apply. In the event that Participant is
an executive officer or director and the income tax is not collected from or
paid by Participant within ninety (90) days of the end of the U.K. tax year in
which an event giving rise to the indemnification described above occurs, the
amount of any uncollected income tax may constitute a benefit to Participant on
which additional income tax and national insurance contributions may be payable.
Participant acknowledges that he or she will be responsible for reporting and
paying any income tax due on this additional benefit directly to the HMRC under
the self-assessment regime and for paying the Company or the Employer, as
applicable, for the value of any employee national insurance contributions due
on this additional benefit.
United States
There are no country-specific provisions.







